Title: To George Washington from John Elliott, Jr., 18 June 1789
From: Elliott, John Jr.
To: Washington, George



Worthy President
Philadelphia 6th mo. 18th 1789

It is from a heart fill’d with cordial affection, that I take the liberty thus to address thee; having been made thankful that the supreme Ruler of the Universe hath been pleased to set over the United States of America, one so well qualified for such a station; which I am confirm’d in the belief of, from thy acknowledgment of “the interposition & guidance of Providence—thy sense of the Divine Munificence; and that nothing is due to thy personal Agency, except what can be simply attributed to the exertions of an honest zeal for the good of thy Country.” I may further say, I apprehend thy Character resembles that prescribed by Jethro to his Son in law Moses, whereby he was to choose some to assist him in the goverment of that People vizt “Men fearing God & hating Covetousness” and it is my earnest wish, that all who are in exalted stations may be endued with the necessary qualifications therefor, as set forth by the Royal Psalmist, where he says, “the God of Israel said, the Rock of Israel spake to me, He that ruleth among Men must be just, ruling in the fear of God.” (remembering that all power is derived from him who is the Omnipotent Ruler over

all the kingdoms of men, & giveth the government thereof to whom he pleaseth; and such who thus govern in his fear) “shall be as the light of the morning when the Sun riseth even a morning without clouds; as the tender Grass springing out of the earth by clear shining after rain.” how beautiful is such a situation! how comfortable to themselves, as well as affording refreshment to others; and how happy would this Country be if all the Rulers thereof were of this description! which I trust it will be thy desire to promote as much as may be in thy power.
It was an observation of the wise King Solomon “When the righteous are in authority the people rejoice” for “Righteousness exalteth a Nation, but Sin is a reproach to any people” being displeasing to the Almighty, & tends to draw down his judgments upon them: And from this view I expect it was that the Congress was concern’d in a time of great calamity, to pay attention to the Golden Rule in the case of the enslaved Africans declaring that all men have an equal right to freedom—& also to suppress or discourage most or all kinds of vain sports & dissipating amusements. Now if I may be permitted to use the freedom (and I believe something more than a freedom induces me) to say Let that day utter speech to this. If the way to conciliate the favour of the Almighty was to suppress Vice & immorality as much as was possible in a National capacity. Is it not the most likely way for us to retain his merciful loving kindness, by abstaining from every thing which we believe his righteous controversy is against? Yet such is the depravity of mankind and so alluring are the temptations of our common enemy, that what some have found by sorrowful experience to be delusive, ensnaring & of very hurtful consequences others are perswaded to believe & call them innocent & lawful recreations; tho’ it is very obvious they are prejudicial both to the civil & religious welfare of the community—one thing I may particularly mention, that is the Stage plays, & other diversions of the Same nature, which the Legislature of this State had, a few years ago wisely made a Law to prevent the exhibition of; but the Comedians have found means to get it repeal’d, to the grief of many sober people of the divers religious denominations in this City; and it is to be feared the infection may be likely to spread further, as they may probably advance this argument, that the inhabitants

of Pennsylvania have surmounted their former narrow prejudices and have passd a Law in favour of the Theatre.
I can truly say, I am desirous for the real welfare of the United States, and wish the Citizens thereof may really become what they profess to be, Christians, not in name & profession only, but indeed & in truth followers of a meek & crucified Saviour who laid down this rule for his Disciples to go by vizt “If any man will come after me let him deny himself and take up his Cross & follow me.” And notwithstanding this is too little regarded by many, I am not without hopes of seeing something of the salutary effects which may be reasonably expected from the pious & self denying example of some at the Helm of Government, who I earnestly wish may be influenced by the same disposition as prevailed in King Solomon when he express’d a sense of his own insufficiency to go in & out, & behave himself as he ought before the People over whom he presided, and therefore he besought the Lord for wisdom that he might be enabled faithfully to discharge the great & important trust committed to him—and we find the Lord was so pleased with his choice, in that he had preferred Wisdom before Riches or honour, long life, or the death of his Enemies; that he not only granted his request, but added thereto both Riches & honour, so that there was none like him: he had power given him to acquire great abundance; and to gratify himself with all that his eyes desired or his heart could wish, yet he was favoured to see the Folly thereof, and to leave it as a warning to others to beware of an over anxious pursuit of this world’s enjoyments, because he found “All was vanity & vexation of spirit.” wherefore he gave forth this salutary exhortation “Fear God & keep his Commandments, for this is the whole duty of man.” and in his book of Wisdom he begins with advice to those of the highest class—“Love Righteousness ye that be Judges of the earth; think of the Lord with a good heart, and in simplicity of heart seek him”—This appears to have been the fruit of his attention to the advice which his Father gave him, when a little before his decease he thus addressd him. “And thou Solomon my Son, know thou the God of thy Father and serve him with a perfect heart & with a willing mind, for the Lord searcheth all hearts, and understandeth all the imaginations of the thoughts; if thou

seek him he will be found of thee; but if thou forsake him he will cast thee off forever.” And being thus instructed, he became qualified to direct others unto the Fountain from whence all good comes; which he illustrates under the character of Wisdom, and represents her as speaking thus of herself—“By me Kings reign, and Princes decree Justice, by me Princes rule, and Nobles, even all the Judges of the earth—I lead in the way of righteousness, in the midst of the paths of judgment; that I may cause those that love me to inherit substance, and I will fill their treasures.” Oh! how desirable is it that all who are placed in those exalted stations would endeavour to live under the influence of this Divine Wisdom; then there would be no room for the complaint which was made against some formerly, and I fear may too justly be applied to many even in this enlightened age of the world—“The leaders of the People cause them to err.” For so powerful is custom & example, that people in inferior stations are prone to imitate what they see in those who are accounted their superiors; & therefore it is the more necessary for such to be doubly careful of their conduct, remembering the encouraging promise “They that be wise shall shine as the brightness of the Firmament, and they that turn many to righteousness as the Stars forever & ever.” And altho’ it hath sorrowfully been the case that many of the Kings & Rulers of the earth have “set themselves & taken counsel against the Lord, and against his Anointed.” to oppose the coming of his peaceable kingdom (which was foretold by the Prophet Isaiah where he says “It shall come to pass in the last days that the mountain of the Lord’s house shall be established in the top of the mountains, & shall be exalted above the hills, and all nations shall flow unto it; and many people shall say, come and let us go up to the mountain of the Lord, to the House of the God of Jacob and he will teach us of his ways, & we will walk in his paths. And they shall beat their Swords into plowshares & their Spears into pruninghooks Nation shall not lift up Sword against nation, neither shall they learn War any more.”) Yet I believe some in those dignified stations will be made Instruments for bringing about this blessed work, which in the Lord’s time will undoubtedly come to pass, agreeable to what is spoken by the same Prophet concerning the Church of Christ, “Kings shall be thy nursing Fathers, and their Queens thy nursing Mothers”

and, “The Gentiles shall come to thy Light and Kings to the brightness of thy rising.” The Kingly prophet David had also a view of this Day, when he uttered this exhortation—“Be wise now therefore O ye Kings; be instructed ye Judges of the earth: serve the Lord with fear, & rejoice with trembling kiss the Son lest he be angry, and ye perish from the way.”
When the beloved Son of God came into the world, the Angel proclaimed his birth with the tidings of “great joy to all people” and the multitude of the heavenly Host joined in praise saying, “Glory to God in the highest, & on earth Peace, goodwill to men.” our Lord himself also declared that “he came not to destroy men’s lives but to save them.” I believe many are convinced of the impropriety of War, and that it is inconsistent with the nature of the glorious Gospel of Peace & Salvation which is freely offered to all men, on condition that they take up the cross to their own natural Wills and vindictive dispositions, attending to this gracious invitation, “Come & learn of me, for I am meek and lowly in heart, and ye shall find rest unto your Souls”—And I sincerely wish that all mankind (the inhabitants of America in particular) may be willing to enlist under the Banner of the Prince of Peace, and to exalt the Standard of Truth & Righteousness, so that it may truly be said of them “Thy Righteousness shall go before thee, and the glory of the Lord shall be thy Rere-ward.” “If thou take away from the midst of thee the Yoke (of Slavery) and if thou draw out thy Soul to the hungry and satisfy the afflicted Soul” (whether it be the descendants of the poor injured Africans, whose Case demands much commiseration, both in consequence of what the Gospel enjoins, & by way of recompense for the past services of their predecessors—or whether it be any other afflicted part of the Lord’s creation) “Then shall thy light rise in obscurity, and thy darkness be as the noon-day; and the Lord shall guide thee continually, and make thee as a watered Garden: as a Well whose waters fail not”—and may I not further add what Solomon asserted vizt “When a Man’s ways please the Lord, he maketh even his enemies to be at peace with him”—This he knew to be true, for the Lord gave him rest from all his enemies, so that they became his helpers in the great work he undertook of building the Lords house; which his Father (tho’ a very pious King & one who was accounted a man after God’s

own heart) was not qualified to perform, because he was a Man of War and had shed much blood: therefore that work was reserved for him, who was favoured to enjoy a peaceable reign, insomuch that he was a Type of the Messiah, the Prince of Peace—concerning whom the Prophets Isaiah & Micah have foretold that “of his Government & Peace there shall be no end”—and the Patriarch Jacob in his blessing to his Son Judah thus predicts, “The Sceptre shall not depart from Judah nor a Law giver from between his feet until Shiloh come, and unto him shall the gathering of the people be.”
I feel my mind influenced at this time with a degree of Gospel Love toward my fellow Citizens, desiring to invite them to gather unto Shiloh the peaceable Saviour; who was promised “to be given for a Light to the Gentiles and to be God’s Salvation to the end of the earth.” That they may come to sit every man under his Vine & under his Fig tree, and none shall make them afraid”—For those who truly love & fear the Lord have no need to fear what Man can do unto them.
May the rulers of this Land in an especial manner have their dependance for Wisdom & direction fixed on him who is “wonderful in Counsel & excellent in working”—whose eyes are open upon all the ways of the Sons of men, to give every one according to his ways.” And may all their Councils be guided by that Wisdom which is from above—May their Decrees be in righteousness; and have a tendency to promote the glorious Kingdom of Peace on Earth—that so they may be favoured at the conclusion of time, with the answer of “Well done good & faithfull Servants.” and become inheritors of a Crown of Glory in the Mansions of Purity, Peace and everlasting felicity.
Now with earnest desires that the Lord may be pleased to preserve thee & thy amiable Consort, with all thy helpers in Government, in humility & his holy Fear; and that Grace, Mercy & Peace may abound among you—I remain with due Respect Thy Real Friend

John Elliott Junr

